On November 15, 2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, followed by a suspended term of five (5) years to the Montana State Prison, for violation of the conditions of a suspended sentence for the offense of Theft, a felony. The Defendant shall enter and successfully complete the Treasure State Training Facility (Boot Camp).
On February 12,2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. However, Eric Olson, defense counsel, was present. The state was represented by Tara Fugina.
Before hearing the application, Mr. Olson informed the Sentence Review Division that the defendant was not present due to the fact that he was waiving his sentence and the defendant told him that he was mailing his waiver form to the Sentence Review Division. The Sentence Review Division had not received the waiver form prior to the hearing date.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending receipt of the waiver from the defendant. If the waiver form is not received by the Sentence Review Division prior to April 1,2009, the hearing will be scheduled for the next available hearing date in May, 2009.
Done in open Court this 12th day of February, 2009.
DATED this 27th day of February, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.